

LOAN AGREEMENT


This LOAN AGREEMENT (“Agreement”), dated this 26th day of June, 2007, is made
among TALEN’S MARINE AND FUEL, INC., a Louisiana corporation (“Borrower”),
ALLEGRO BIODIESEL CORPORATION (“Lender”), C. RAYMOND TALEN (“Guarantor”) and
TALEN LANDING II, INC., a Louisiana corporation (“Owner”) (the Borrower,
Guarantor and Owner are collectively referred to as the “Appearers” and
individually as an “Appearer”) who agree as follows:


A. THE LOAN. Subject to and upon the terms and conditions contained in this
Agreement, and relying on the representations and warranties contained in this
Agreement, the Lender agrees to make available to the Borrower a ninety (90) day
term loan (the “Loan”) in the maximum principal amount equal to $640,000.00 (the
“Maximum Amount”). The Loan is represented by a promissory note in the principal
amount of $640,000.00 payable to the order of the Lender. Principal and all
accrued interest shall be payable at maturity of the Loan as set forth in the
Note evidencing the Loan. Interest on the Loan shall be ten percent (10%) per
annum and shall otherwise accrue as set forth in the Note evidencing the Loan.
Such Note and the Loan shall mature on the earlier of September 24, 2007 or the
consummation of the transaction contemplated by that Stock Purchase Agreement
executed among Lender, the shareholders of Borrower and Owner, dated
contemporaneously herewith (the “Stock Purchase Agreement”).


B. USE OF PROCEEDS. (1) The proceeds from the Loan will be used by the Borrower
to fund working capital. Each of the Appearers certifies, warrants and covenants
that each of the uses described above is of direct benefit to each Appearer.


C. SECURITY. The Loan shall be secured by the following (the “Collateral
Documents”):


(a) Multiple Indebtedness Mortgage executed by the Owner granting a first
priority mortgage and security interest in all of the Owner’s right, title and
interest in and to the property described on Exhibit A.


(b) Guaranty Agreement executed by the Guarantor guaranteeing repayment of the
Loan and other obligations of the Borrower related to the Loan.


D. REPRESENTATIONS AND WARRANTIES. Appearers represent and warrant to Lender
that:



 
(1)
Organization and Authorization of Borrower. Borrower is a Louisiana corporation
which is duly organized, validly existing and in good standing under Louisiana
law. Borrower’s execution, delivery and performance of this Agreement and all
other documents delivered to Lender have been duly authorized and do not violate
Borrower’s articles of incorporation, by-laws (or other governing documents),
material contracts or any applicable law or regulations.




 
(2)
Organization and Authorization of Owner. Owner is a Louisiana corporation which
is duly organized, validly existing and in good standing under Louisiana law.
Owner’s execution, delivery and performance of this Agreement and all other
documents delivered to Lender have been duly authorized and do not violate
Owner’s articles of incorporation, by-laws (or other governing documents),
material contracts or any applicable law or regulations.

 
 
1

--------------------------------------------------------------------------------

 
 

 
(3)
Litigation. There is no material pending or threatened litigation, arbitration
or administrative proceeding, investigation or other action of any nature
against or affecting any Appearer that could adversely affect any Appearer’s
business or assets.




 
(4)
Information. All information, reports, papers and data given to Lender by any of
the Appearers in connection with this Agreement are accurate and complete in all
material respects, and no such information, reports, papers or data contains any
material misstatement of fact or fails to state a fact necessary to make the
statement contained therein not materially misleading.




 
(5)
Solvency. Borrower and each other Appearer is solvent and has the ability to pay
its debts when and as due.




 
(6)
Taxes. Borrower and each other Appearer has filed all tax returns and reports
required to be filed and has paid all taxes, assessments, fees and other
governmental charges levied upon it or upon its property or income which are due
and payable, including interest and penalties, or has provided adequate reserves
for the payment thereof.




 
(7)
Regulation. Borrower is not engaged in the generation, transmission or
distribution and sale of electric power, the provision of telephone service to
others, or other business activities which would subject Borrower to regulation
as a utility or common carrier under any federal or state laws or regulations.
Borrower is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. None of the Loan proceeds will be used for the
purpose of purchasing or carrying any margin stock, or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry a margin stock. Borrower is not engaged principally, or as one of
Borrower’s important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stocks.




 
(8)
Review of Documents; Binding Obligations. The Appearers have reviewed this
Agreement, the Note and the Collateral Documents with counsel for the Appearers
and have had the opportunity to discuss the provisions hereof and thereof with
the Lender prior to execution. This Agreement, the Note and the Collateral
Documents constitute valid and binding obligations of the Appearers who are
parties thereto, enforceable in accordance with their terms (except that
enforcement may be subject to any applicable bankruptcy, insolvency or similar
laws generally affecting the enforcement of creditors’ rights).




 
(9)
No Consent. The Appearers’ execution, delivery and performance of this
Agreement, the Note and the Collateral Documents to which each is a party do not
require the consent or approval of any other person, entity or authority,
including without limitation any regulatory authority or governmental body of
the United States or any state thereof or any political subdivision of the
United States or any state thereof, except for such consents that have been duly
and validly obtained on or prior to the date hereof and remain in full force and
effect.

 
 
2

--------------------------------------------------------------------------------

 
 

 
(10)
Financial Condition. All financial statements of the Borrower, the Appearers and
any affiliates delivered to Lender fairly and accurately present the financial
condition of the parties for whom such statements are submitted and the
financial statements of the Borrower, the Appearers and any affiliates have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved, and there are no
contingent liabilities not disclosed thereby which would adversely affect the
financial condition of the Borrower or other Appearers. Since the close of the
period covered by the latest financial statements delivered to Lender with
respect to the Appearers and any affiliates, there has been no material adverse
change in the assets, liabilities, or financial condition of any Appearer or any
affiliates. No event has occurred (including, without limitation, any litigation
or administrative proceedings) and no condition exists or, to the knowledge of
the Borrower, the Appearers and any affiliates, is threatened, which (i) might
render any of the Appearers or any affiliates unable to perform its obligations
under this Agreement, the Note or the Collateral Documents to which each is a
party, or (ii) would constitute a Default hereunder, or (iii) might adversely
affect the financial condition of any Appearer or any affiliates or the validity
or priority of the lien of the Collateral Documents.




 
(11)
Environmental Matters. (a) Except as disclosed to Lender, no friable asbestos,
or any substance containing asbestos deemed hazardous by federal or state
regulations on the date of this Agreement, has been installed in the property
affected by the Collateral Documents (the “Property”). The Property and the
Borrower are not in material violation of or subject to any existing, pending,
or threatened investigation or inquiry by any governmental authority or to any
remedial obligations under any applicable laws pertaining to health or the
environment (hereinafter sometimes collectively called “Applicable Environmental
Laws”), including without limitation the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986 (as amended, hereinafter called “CERCLA”), the
Resource Conservation and Recovery Act of 1976, as amended by the Used Oil
Recycling Act of 1980, the Solid Waste Disposal Act Amendments of 1980, and the
Hazardous and Solid Waste Amendments of 1984 (as amended, hereinafter called
“RCRA”), and this representation and warranty would continue to be true and
correct following disclosure to the applicable governmental authorities of all
relevant facts, conditions and circumstances, if any, pertaining to the Property
and known to any Appearer. The Appearers have not obtained and are not required
to obtain any permits, licenses or similar authorizations to construct, occupy,
operate or use any buildings, improvements, fixtures and equipment forming a
part of the Property by reason of any Applicable Environmental Laws, other than
storm water discharge and other permits that may be ordinarily required in
connection with the operation of office buildings and shopping centers. The
Appearers shall give all such notices and maintain such permits as may be
required under Applicable Environmental Laws. No hazardous substances or solid
wastes have been disposed of or otherwise released on or to the Property, and
the use which the any Appearer makes and intends to make of the Property will
not result in the disposal or other release of any hazardous substance or solid
waste on or to the Property, other than immaterial releases of materials in the
ordinary course of construction of tenant improvements and the operation of
office and retail facilities on the Property, which in each case does not cause
a Material Release of materials on or about the Property. The terms “hazardous
substance” and “release” as used in this Agreement shall have the meanings
specified in CERCLA, and the terms “solid waste” and “disposal” (or “disposed”)
shall have the meanings specified in RCRA; provided, in the event that the laws
of the State of Louisiana establish a meaning for “hazardous substance,”
“release,” “solid waste,” or “disposal” which is broader than that specified in
either CERCLA or RCRA, such broader meaning shall apply. The term “Material
Release” shall mean a release (or series of releases) of material which are
required to be removed, encapsulated or otherwise remediated under Applicable
Environmental Laws, the cost of which compliance, in the aggregate, exceeds
$10,000.

 
 
3

--------------------------------------------------------------------------------

 
 

 
(12)
Governmental Requirements. The Property is in compliance with all current
governmental requirements affecting the Property, including, without limitation,
all current coastal zone protection, zoning and land use regulations, building
codes and all restrictions and requirements imposed by applicable governmental
authorities with respect to the construction of any improvements on the Property
and the use and contemplated use of the Property.




 
(13)
Continuing Accuracy. All of the representations and warranties contained in this
Article or elsewhere in this Agreement shall be true through and until the later
of the date on which all obligations of Borrower under this Agreement, the Note
and the Collateral Documents and any other documents executed in connection
herewith and therewith are fully satisfied, or Borrower shall promptly notify
Lender of any event which would render any of said representations and
warranties untrue or misleading.



E.
COVENANTS. From the date of this Agreement and so long as the Loan shall be
outstanding, unless compliance shall have been waived in writing by Lender:




 
(1)
Compliance with Tax and other Laws. Each Appearer shall comply with all laws
that are applicable to the Appearer’s business activities, including, without
limitation, all laws regarding (i) the collection, payment and deposit of
employees’ income, unemployment, Social Security, sales and excise taxes; (ii)
the filing of returns and payment of taxes; (iii) pension liabilities including
ERISA requirements; (iv) environmental protection; (v) occupational safety and
health; and (vi) all requirements of state, federal and other governmental
regulatory bodies.

 
 
4

--------------------------------------------------------------------------------

 
 

 
(2)
Notice of Default. Each Appearer shall notify Lender immediately upon becoming
aware of the occurrence of any event constituting, or which with the passage of
time or the giving of notice, could constitute, a Default.

 

 
(3)
Mergers, etc. Without the prior written consent of Lender no Appearer shall (i)
be a party to a merger or consolidation, (ii) sell or lease all or substantially
all of its assets or (iii) acquire all or substantially all of the assets of
another entity. No Appearer will permit any material changes to be made in the
character of its business as carried on at the original date of this Agreement.

 

 
(4)
Indebtedness and Liens. No Appearer shall mortgage or encumber any of the
Property or suffer any liens to exist on any of the Property except those in
favor of the Lender without the prior written consent of Lender.




 
(5)
Performance of Obligations. The Borrower will repay the Loan according to the
reading, tenor and effect of the Note and this Agreement. The Appearers will do
and perform every act required of it by this Agreement, the Note or the
Collateral Documents to which each is a party at the time or times and in the
manner specified.




 
(6)
Financial Statements and Reports. Intentionally left blank.




 
(7)
Reimbursement of Expenses. The Borrower will, upon request promptly reimburse
the Lender for all amounts expended, advanced or incurred by the Lender to
satisfy any obligation of the Borrower under this Agreement or any other
agreement, document or instrument executed and delivered in connection herewith,
or to protect the Property or business of the Borrower or to collect the
indebtedness addressed hereby, or to enforce the rights of the Lender under this
Agreement or any other agreement, document or instrument executed and delivered
in connection herewith, which amounts will include all court costs, attorneys’
fees, fees of auditors and accountants, and investigation expenses reasonably
incurred by the Lender in connection with any such matters, together with
interest at the then highest interest rate set forth in the Note on each such
amount from the date that the same is expended, advanced or incurred by the
Lender until the date of reimbursement to the Lender.




 
(8)
Insurance. (a) The Borrower shall procure and maintain for the benefit of the
Lender, or cause to be maintained original paid-up insurance policies from
companies licensed in the state where the Property is located and having a
Best’s rating of A or higher, in amounts, in form and substance, and with
expiration dates acceptable to the Lender and containing a non-contributory
standard mortgagee clause or its equivalent in a form satisfactory to the
Lender, or the statutory mortgagee clause, if any, required in the state where
the Property is located, or a mortgagee’s loss payable endorsement, in favor of
the Lender, providing the following types of insurance on the Property:



(i)  Multi-Peril Hazard Insurance. For the Property (to the extent of any
improvements thereof) multi-peril hazard insurance, in each case affording
insurance against loss or damage by fire, lightning, explosion, earthquake,
collapse, theft, sprinkler leakage, vandalism and malicious mischief and such
other perils as are included in so-called “all-risks” or “extended coverage” and
against such other insurable perils as, under good insurance practices, from
time to time are insured against for properties of similar character and
location; such insurance to be not less than 100% of the full replacement costs
of the improvements without deduction for depreciation; said policy to contain
replacement costs and stipulated value endorsements.
 
 
5

--------------------------------------------------------------------------------

 
 
(ii) Comprehensive General Liability Insurance. Comprehensive public liability
insurance with respect to the Property and the operations related thereto,
whether conducted on or off the Property, against liability for personal injury
(including bodily injury and death) and property damage, of not less than
$1,000,000 per occurrence and $3,000,000 in the aggregate; such comprehensive
public liability insurance, if required by the Lender, to specifically include
but not be limited to water damage liability, products liability, motor vehicle
liability for all owned and non-owned vehicles, including rented and leased
vehicles, and contractual indemnification.


(iii)  Worker’s Compensation and General Liability Insurance. Worker’s
compensation and general liability insurance against loss, damage or injury to
employees, agents, representatives, invitees or guests of the relevant Appearer
(which owns the relevant Property) or of any contractor or subcontractor or
lessee or operator, or insurance against loss, damage or injury caused by any
employees, agents, representatives, invitees or guests of the Appearer or of any
contractor or subcontractor or lessee or operator, in minimum amounts of
$1,000,000 per occurrence and $2,000,000 in the aggregate.


(iv)  Other Insurance. Such other insurance on the Property or any replacements
or substitutions therefor and in any such amounts as may from time to time be
reasonably required by Lender against other insurable casualties which at the
time are commonly insured against in the case of premises similarly situated,
due regard given to the height and type of the improvements on the Property,
their construction, location, use and occupancy, or any replacements or
substitutions therefor.


(b) All of the foregoing policies shall contain an agreement by the insurer not
to cancel or amend the policies without giving the Lender at least 30 days’
prior written notice of its intention to do so.


(c) Borrower shall deliver original or certified policies (or insurance
certificates from Borrower’s insurance agent) to Lender, and Borrower shall
deliver original or certified renewal policies (or insurance certificates from
Borrower’s insurance agent) with satisfactory evidence of payment not less than
15 days in advance of the expiration date of the existing policy or policies. In
the event the Appearers should, for any reason whatsoever, fail to keep the
Property or any part thereof so insured, or to keep said policies so payable, or
fail to deliver to Lender the original or certified policies of insurance and
the renewals thereof upon demand, then Lender, if it so elects, may itself have
such insurance effected in such amounts and in such companies as it may deem
proper and may pay the premiums therefor. The Borrower shall reimburse the
Lender upon demand for the amount of premium paid, together with interest
thereon at 15% per annum from date until paid.
 
 
6

--------------------------------------------------------------------------------

 
 
(d) Borrower agrees to notify Lender immediately in writing of any material fire
or other casualty to or accident involving the Property, whether or not such
fire, casualty or accident is covered by insurance. Borrower further agrees to
notify promptly Borrower’s insurance company and to submit an appropriate claim
and proof of claim to the insurance company if the Property is damaged or
destroyed by fire or other casualty.


(e) The Borrower shall cause the proceeds from any policy or policies of
insurance to be delivered to the Lender. If there is a fire or casualty loss
which damages all or a portion of the improvements, then the insurance proceeds
may, in the Lender’s sole discretion, be either made available to the Borrower
to restore the improvements on such terms and conditions as the Lender shall
require, or be applied to the payment of the Loan. If such insurance proceeds
are not sufficient to pay the Loan in full, the Lender shall have a right to
accelerate the maturity of the Loan and proceed against the Borrower and/or the
remainder of the collateral securing the Loan; and if the proceeds exceed the
amount necessary to pay the Loan in full, then such excess shall be paid to the
Appearers.


(f) If requested by Lender, the Borrower shall pay to the Lender, together with,
at the same time as and in addition to the payment of principal and/or interest
due on the Note, a pro rata portion of the property taxes, assessments,
governmental charges, levies and insurance premiums relating to the collateral
constituting the Property next to become due, as estimated by the Lender, so
that the Lender will have sufficient funds on hand to pay such taxes,
assessments, governmental charges, levies and premiums not less than 30 days
prior to the due date thereof.



 
(9)
Right of Inspection. The Appearers will permit any officer, employee or agent of
the Lender to visit and inspect any of the Property, examine the books of record
and accounts pertaining thereto, take copies and extracts therefrom, and discuss
the affairs, finances and accounts of the Appearers with the Appearers’ officers
(as applicable), accountants and auditors, all at such reasonable times and on
reasonable notice and as often as the Lender may reasonably desire.




 
(10)
Notice of Certain Events. (a) The Borrower shall promptly notify the Lender if
the Borrower learns of the occurrence of any event which constitutes a Default,
together with a detailed statement of the steps being taken to cure the effect
of such Default.

 
 
7

--------------------------------------------------------------------------------

 
 
(b) The Borrower shall promptly notify the Lender of the arising of any
litigation or dispute threatened against or affecting the Borrower or the
Property which, if adversely determined, would have a material adverse effect
upon the financial condition or business of the Borrower or any other Appearer.
In the event of such litigation, the Borrower will cause such proceedings to be
vigorously contested in good faith and, in the event of any adverse ruling or
decision, the Borrower shall cause to be prosecuted all allowable appeals.
Lender may (but shall not be obligated to), following an Event of Default,
commence, appear in, or defend any action or proceeding purporting to affect the
Loan, or the respective rights and obligations of Lender and Borrower pursuant
to this Agreement. Lender may (but shall not be obligated to) pay all necessary
expenses, including reasonable attorneys’ fees and expenses incurred in
connection with such proceedings or actions, which Borrower agrees to repay to
Lender upon demand.



 
(11)
Indemnification. (a) The Borrower will indemnify the Lender and hold the Lender
harmless from claims of brokers with whom the Borrower has dealt in the
execution hereof or the consummation of the transactions contemplated hereby.
The Lender will indemnify the Borrower from claims of brokers with whom the
Lender has contracted in connection with the transactions contemplated hereby.



(b) The Borrower will indemnify the Lender and hold the Lender harmless from any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
suits, costs and expenses of whatever kind or nature which may be imposed on,
incurred by or asserted at any time against the Lender in any way relating to,
or arising in connection with, the use or occupancy of any of the collateral
securing the Loan.


(c) The Borrower agrees to indemnify and fully protect the Lender from any
allegation or charge whatsoever of negligence, misfeasance, or nonfeasance of
the Lender in whole or in part, pertaining to any defect in the Property, and
particularly, any failure of the Lender or the Lender’s inspector, or any agent,
officer, employee or representative of the Lender, to note any defect in
materials or workmanship or of physical conditions or failure to comply with any
plans, specifications, drawings, ordinances, statutes or other governmental
requirements, or to call to the attention of any person whatsoever, or take any
action, or to demand that any action be taken, with regard to any such defect or
failure or lack of compliance.



 
(12)
Environmental Indemnity. (a) The Borrower shall defend, indemnify and hold
Lender and its directors, officers, agents and employees harmless from and
against all claims, demands, causes of action, liabilities, losses, costs and
expenses (including, without limitation, costs of suit, reasonable attorneys’
fees and fees of expert witnesses) arising from or in connection with (i) the
presence on or under the Property of any hazardous substances or solid wastes
(as defined elsewhere in this Agreement), or any releases or discharges of any
hazardous substances or solid wastes on, under or from the Property, (ii) any
activity carried on or undertaken on or off the Property, whether prior to or
during the term of this Agreement, and whether by an Appearer or any predecessor
in title or any officers, employees, agents, contractors or subcontractors of an
Appearer or any predecessor in title, or any third persons at any time occupying
or present on the Property, in connection with the handling, use, generation,
manufacture, treatment, removal, storage, decontamination, clean-up, transport
or disposal of any hazardous substances or solid wastes at any time located or
present on or under the Property, (iii) any breach of any representation,
warranty or covenant under the terms of this Agreement, or (iv) any loss
sustained due to any portion of the Property being considered “wetlands”, as
such term is defined by applicable federal law. The foregoing indemnity shall
further apply to any residual contamination on or under the Property, or
affecting any natural resources, and to any contamination of any property or
natural resources arising in connection with the generation, use, handling,
storage, transport or disposal of any such hazardous substances or solid wastes,
and irrespective of whether any of such activities were or will be undertaken in
accordance with applicable laws, regulations, codes and ordinances; provided,
that such indemnity shall not apply to any releases that occur following the
date that the Property is transferred pursuant to a foreclosure or dation en
paiement as a result of the actions of Lender or Lender’s transferee and
assigns. Without prejudice to the survival of any other agreements of the
Borrower hereunder, the provisions of this Section shall survive the final
payment of the Loan and the termination of this Agreement and shall continue
thereafter in full force and effect.

 
 
8

--------------------------------------------------------------------------------

 
 
(b) The Appearers shall observe and materially comply with all laws, ordinances,
orders, decrees, rules and regulations of all federal and state governments
relating to environmental matters, including without limitation the removal from
or under all Property constituting immovable property of any material amount of
hazardous substances or solid wastes (as defined elsewhere in this Agreement).
The Borrower shall give notice to the Lender as soon as reasonably possible and
in no event more than five days after it receives any compliance orders,
environmental citations, or other notices from any governmental entity relating
to any environmental condition relating to its properties or elsewhere for which
it may have legal responsibility, with a full description thereof; the Borrower
agrees to take any and all reasonable steps and to perform any and all
reasonable actions necessary or appropriate to promptly comply with any such
citations, compliance orders or environmental laws requiring it to remove, treat
or dispose of such hazardous materials, wastes or conditions at the sole expense
of the Appearers and to provide the Lender with satisfactory evidence of such
compliance; provided, that nothing contained herein shall preclude the Appearers
from contesting any such compliance orders or citations if such contest is made
in good faith, appropriate reserves are established for the payment for the cost
of compliance therewith, and the Lender’s security interest in any such property
affected thereby (or the priority thereof) is not jeopardized.



 
(13)
Additional Documentation. Upon the written request of Lender each Appearer shall
promptly and duly execute and deliver all such further instruments and documents
and take such further action as Lender may deem necessary to obtain the full
benefits of this Agreement and of the rights and powers granted in this
Agreement.

 
 
9

--------------------------------------------------------------------------------

 
 

 
(14)
ERISA Information and Compliance. The Borrower will promptly furnish to the
Lender (i) promptly after the filing thereof with the United States Secretary of
Labor or the Pension Benefit Guaranty Corporation, copies of each annual and
other report with respect to each Plan or any trust created by the Borrower, and
(ii) immediately upon becoming aware of the occurrence of any “reportable
event,” as such term is defined in Section 4043 of ERISA, or of any “prohibited
transaction,” as such term is defined in Section 4975 of the Internal Revenue
Code of 1954, as amended, in connection with any Plan or any trust created by
the Borrower, a written notice signed by the president, the chairman, the
managing member or the chief financial officer of the Borrower specifying the
nature thereof, what action the Borrower is taking or proposes to take with
respect thereto, and, when known, any action taken by the Internal Revenue
Service with respect thereto. The Borrower will comply with all of the
applicable funding and other requirements of ERISA as such requirements relate
to the Plans of the Borrower.



F. CONDITIONS PRECEDENT TO LOANS. Lender shall have no obligation to advance
funds under this Agreement until and unless the following conditions have been
and remain satisfied:



 
(1)
Lender shall have received the Loan and Collateral Documents contemplated by
this Agreement in form and substance satisfactory to Lender;




 
(2) 
All representations and warranties made by each Appearer to Lender shall be true
and correct as of the date of the Loan’s funding;




 
(3)
Each Appearer’s business must be in a condition satisfactory to Lender, the
management and ownership of any Appearer must not have changed and no material
adverse change (from that reflected in the last financial statements delivered
to, and accepted by, Lender prior to execution of this Agreement) has occurred
in the financial condition of the Borrower or any Appearer; and




 
(4)
There exists no Default (or event which with notice or lapse of time or both
could constitute a Default) under this Agreement or any other agreement between
Borrower and Lender.



G. DEFAULT. Any of the following events shall be considered a “Default” or an
“Event of Default” as that term is used herein:


(a) Principal and Interest Payments. The Borrower fails to make payment when due
of any principal or interest on the Note or any other indebtedness to the
Lender.


(b) Representations and Warranties. Any representation or warranty contained in
this Agreement, the Note or any of the Collateral Documents proves to have been
incorrect in any material respect as of the date thereof; or any representation,
statement (including financial statements), certificate or data furnished or
made to the Lender by any Appearer under this Agreement, the Note or any of the
Collateral Documents proves to have been untrue in any material adverse respect
as of the date as of which the facts therein set forth were stated or certified.
 
 
10

--------------------------------------------------------------------------------

 
 
(c) Insurance. The Appearers fail to maintain or cause to be maintained at any
time the insurance required by this Agreement and the Collateral Documents.


(d) Other Debt to Lender. The Borrower defaults in the payment of any amounts
due to the Lender or in the observance or performance of any of the covenants or
agreements contained in any credit agreements, notes, leases, collateral or
other documents relating to any debt of the Borrower to the Lender other than
the indebtedness incurred pursuant to this Agreement.


(e) Other Debt to Other Lenders. The Borrower defaults in the payment of any
amounts due to anyone other than the Lender or in the observance or performance
of any of the covenants or agreements contained in any credit agreements, notes,
leases, collateral or other documents relating to any debt of the Borrower to
anyone other than the Lender in excess of $50,000.00, and any grace period
applicable to such default has elapsed.


(f) Involuntary Bankruptcy or Receivership Proceedings. A receiver, conservator,
liquidator or trustee of the Borrower or any other Appearer or of any of its or
his property (including the Property) is appointed by order or decree of any
court or agency or supervisory authority having jurisdiction; or an order for
relief is entered against the Borrower or any other Appearer under the Federal
Bankruptcy Code; or the Borrower or any other Appearer is adjudicated bankrupt
or insolvent; or any material portion of any property of the Borrower or any
other Appearer (including the Property) is sequestered by court order and such
order remains in effect for more than 30 days after such party obtains knowledge
thereof; or a petition is filed against the Borrower or any other Appearer under
any state, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or receivership law of any jurisdiction, whether now or
hereafter in effect, and such petition is not dismissed within 60 days.


(g) Voluntary Petitions. The Borrower or any other Appearer files a case under
the Federal Bankruptcy Code or seeks relief under any provision of any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect, or consents to the filing of any case or petition against it or him
under any such law.


(h) Assignments for Benefit of Creditors. The Borrower or any other Appearer
makes an assignment for the benefit of its or his creditors, or admits in
writing its or his inability to pay its or his debts generally as they become
due, or consents to the appointment of a receiver, trustee or liquidator of the
Borrower or any other Appearer or of all or any part of its or his property.


(i) Undischarged Judgments. Judgment for the payment of money in excess of
$20,000 (which is not covered by insurance) is rendered by any court or other
governmental body against the Borrower or any other Appearer, and the Appearer
does not discharge the same or provide for its discharge in accordance with its
terms, or procure a stay of execution thereof within 30 days from the date of
entry thereof, and within said 30-day period or such longer period during which
execution of such judgment shall have been stayed, appeal therefrom and cause
the execution thereof to be stayed during such appeal while providing such
reserves therefor as may be required under generally accepted accounting
principles.
 
 
11

--------------------------------------------------------------------------------

 
 
(j) Attachment. A writ or warrant of attachment or any similar process shall be
issued by any court against all or any material portion of the Property of the
Borrower or any other Appearer, and such writ or warrant of attachment or any
similar process is not released or bonded within 30 days after its entry.


(k) Condemnation. The Property, or any portion thereof, is condemned or
expropriated under power of eminent domain by any legally constituted
governmental authority.


(l) Other Covenants. The Borrower or other Appearer defaults in the observance
or performance of any of the covenants or agreements contained in this
Agreement, the Note or any of the Collateral Documents, to be kept or performed
by the Borrower or such Appearer (other than a default under Subsections (a)
through (k) hereof), and such default continues unremedied for a period of 30
days after notice thereof being given by the Lender to the Borrower.


H. REMEDIES. (a) Upon the happening of any Event of Default specified in the
preceding Section (other than subsections (f) or (g) thereof), the Lender may by
written notice to the Borrower declare the entire principal amount of the Loan
then outstanding and interest accrued thereon to be immediately due and payable
without presentment, demand, protest, notice of protest or dishonor or other
notice of default of any kind, all of which are hereby expressly waived by the
Borrower and each of the Appearers.


(b) Upon the happening of any Event of Default specified in subsections (f) or
(g) of the preceding Section, the entire principal amount of all obligations
then outstanding including interest accrued thereon shall, without notice or
action by the Lender, be immediately due and payable without presentment,
demand, protest, notice of protest or dishonor or other notice of default of any
kind, all of which are hereby expressly waived by the Borrower.


(c) Upon the occurrence of any Event of Default, the Lender shall have the right
to set-off any funds of the Borrower in the possession of the Lender against any
amounts then due by the Borrower to the Lender pursuant to this Agreement, and
to enforce all rights of Lender pursuant to the collateral documents and to
enforce all other remedies available to Lender by contract or law.


I. MISCELLANEOUS PROVISIONS. Appearers collectively agree to pay all of the
costs, expenses and fees incurred in connection with the Loan or a default
thereunder or the enforcement thereof, including attorneys fees and appraisal
fees. The rights and obligations of Lender under this Agreement and the
Collateral Documents may be assigned. This Agreement is not assignable by any
Appearer and no party other than an Appearer is entitled to rely on this
Agreement. In no event shall any Appearer or Lender be liable to the other for
indirect, special or consequential damages, including the loss of anticipated
profits that may arise out of or are in any way connected with the issuance of
this Agreement. No course of dealing nor any failure or delay by Lender with
respect to exercising any of its rights, powers or privileges under this
Agreement shall operate as a waiver thereof. No condition or other term of this
Agreement may be waived or modified except by a writing signed by the Borrower
and Lender. THIS AGREEMENT AND THE PROMISSORY NOTE EVIDENCING THE LOAN UNDER
THIS AGREEMENT SHALL BE GOVERNED BY LOUISIANA LAW. In the event that any one or
more of the provisions contained in this Agreement, the Note or the Collateral
Documents shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, the Note or the Collateral Documents. The
rights and remedies of the Lender under this Agreement, the Note and the
Collateral Documents shall be cumulative, and the exercise or partial exercise
of any such right or remedy shall not preclude the exercise of any other right
or remedy. Time shall be deemed of the essence with respect to the performance
of all of the terms, provisions and conditions on the part of the Appearers to
be performed hereunder.
 
 
12

--------------------------------------------------------------------------------

 
 
J. RELATIONSHIP. The relationship between Appearers and Lender shall be solely
that of borrower and lender, and such relationship shall not under any
circumstances whatsoever be construed to be a joint venture or partnership.


K. STOCK PURCHASE AGREEMENT. Upon consummation of the transaction contemplated
by the Stock Purchase Agreement: i) the indemnity provisions contained in
Sections 11(b), 11(c) and 12 of this Agreement shall be superseded by the
indemnity provisions contained in the Stock Purchase Agreement; and ii) the
Guaranty Agreement shall be terminated.
 
-signatures on following page-
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date first above written.
 

      BORROWER: TALEN’S MARINE AND FUEL, INC.  
   
   
    By:   /s/ C. Raymond Talen    

--------------------------------------------------------------------------------

  Name:  C. Raymond Talen    

--------------------------------------------------------------------------------

  Title: President  

--------------------------------------------------------------------------------

    GUARANTOR: /s/ C. Raymond Talen  

--------------------------------------------------------------------------------

C. RAYMOND TALEN     OWNER: TALEN LANDING II, INC.       By: /s/ C. Raymond
Talen         

--------------------------------------------------------------------------------

    Name: C. Raymond Talen        

--------------------------------------------------------------------------------

  Title: President  

--------------------------------------------------------------------------------

LENDER: ALLEGRO BIODIESEL CORPORATION           By: /s/ W. Bruce Comer    

--------------------------------------------------------------------------------

    Name: W. Bruce Comer, III        

--------------------------------------------------------------------------------

    Title: Chief Executive Officer      

--------------------------------------------------------------------------------

 

 
 
14

--------------------------------------------------------------------------------

 
 
Exhibit A


The property described more fully below, together with all
buildings or improvements thereon or to be placed thereon, and all rights, ways,
privileges, servitudes and appurtenances thereunto belonging, and together with
all cooling, heating, plumbing and lighting fixtures and equipment now or
hereafter attached to or used in connection with the real estate so described:


A 8.691 acre tract of land commencing at a point 494.80 feet South of the Corner
of Sections 2, 3, 10, 11 of Section 10, Township 13 South, Range 3 West, Cameron
Parish, thence South 00 degrees 56’ 57” West, a distance of 286.90 feet; thence
North 89 degrees 13’ 57” West, a distance of 140.64 feet; thence North 00
degrees 48’ 51” East, a distance of 61.94 feet; thence South 63 degrees 28’ 22”
West, a distance of 158.14 feet; thence South 76 degrees 51’ 55” West, a
distance of 221.03 feet; thence South 23 degrees 35’ 57” West, a distance of
545.70 feet; thence North 70 degrees 09’ 28” West, a distance of 232.29 feet;
thence North 00 degrees 58’ 15” East 591.11 feet; thence South 89 degrees 15’
44” East, a distance of 396.26 feet; thence North 00 degrees 58’ 13” East, a
distance of 187.40 feet; thence South 89 degrees 06’ 48” East, a distance of
528.84 feet, to the point of commencement, records of Cameron Parish, Louisiana,
and as per the plat by Michael P. Guidry dated May 13, 1997 attached to that
certain Cash Deed recorded in the records of the Clerk of Court’s office of the
Parish of Cameron, State of Louisiana, under Entry Number ____________.
 
 
15

--------------------------------------------------------------------------------

 
 